Citation Nr: 1514686	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's substantive appeal (VA Form 9) dated in February 2013, he requested a Board video conference hearing.  By letter dated later in February 2013, the RO informed him that he would be scheduled for a hearing as requested.  However, it does not appear that he has been scheduled for a Board hearing and there is no indication that he has since cancelled his hearing request.  In fact, his representative reminded VA of the Veteran's video conference hearing request in written argument in September 2013.  

In light of the Veteran's pending Board video conference hearing request concerning an issue presently on appeal before the Board, the case must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate Board hearing pursuant to the Veteran's hearing request following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2014).

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim file should be returned directly to the Board for further consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




